                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

DENTON W. GAGE,                           )
                                          )
                     Plaintiff,           )
                                          )
v.                                        )       Case No. CIV-18-1151-R
                                          )
UNITED STATES DEP’T                       )
OF VETERANS AFFAIRS,                      )
                                          )
                     Defendant.           )

                                         ORDER

       Before the Court is the Report and Recommendation of United States Magistrate

Judge Bernard M. Jones entered February 12, 2019. Doc. No. 23, wherein he recommended

that Plaintiff’s Complaint be dismissed for lack of subject-matter jurisdiction. No objection

to the Report and Recommendation has been filed nor has Plaintiff sought an extension of

time in which to object. Therefore, the Report and Recommendation of the Magistrate

Judge is ADOPTED in its entirety and Plaintiff’s Complaint is DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED this 14th day of March 2019.
